Finch, P. J.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York in May, 1906, at a term of the Appellate Division of the Supreme Court of the State of New York, First Department, and has practiced as such attorney since his admission.
*309The petition herein charges the respondent with professional misconduct, in that in a verified petition before a referee in bankruptcy he falsely accused Messrs. Shane & Weinrib, attorneys at law, of having offered him a bribe to influence wrongly the action of the respondent as attorney for a trustee in bankruptcy.
The matter was referred to an official referee to take testimony concerning the charge and report to the court with his opinion thereon. Hearings at great length were had before the learned referee, and the latter has duly reported, finding the respondent not guilty of the charge.
A square issue of credibility was involved. The record sustains the report of the referee, and the proceeding should be dismissed.
Merrell, McAvoy, Martin and O’Malley, JJ., concur.
Proceeding dismissed.